COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-277-CV





ALLAN C. TATE AND DEB TATE 	APPELLANTS

SPENCER	



V.



LARRISON CONSTRUCTION, INC. 	APPELLEES

AND SAFECO INSURANCE 

COMPANY OF AMERICA



------------



FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellants Allan C. Tate and Deb Tate Spencer filed a notice of appeal of the trial court’s final judgment dated March 27, 2008.  On January 21, 2009, this court granted the “Motion to Withdraw As Counsel” filed by Appellants’ counsel and ordered that Appellants’ brief be due March 9, 2009.  On February 11, 2009, Appellants, acting pro se, notified this court by a signed letter that they “elect to not . . . pursue an appeal of this case.”
(footnote: 2)  We construe this document as a motion to dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).  Tex. R. App. P. 42.1(a)(1).  Having considered the motion, it is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
Tex. R. App. P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be incurred by the party incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.



PER CURIAM



PANEL:  MEIER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  June 18, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:Appellants also elected not to file an appellate brief.